In an action to recover for wrongful death and conscious pain and suffering, and for consequential damages sustained by the decedent’s widow and children, defendants appeal from an order of the Supreme Court, Westchester County, entered October 2, 1973, which denied their motion to dismiss the third, fourth, fifth and sixth causes of action of the complaint for failure to state a cause of action. Order modified by striking therefrom the words “in all respects” and by adding thereto, immediately after the word “denied”, the following: “ as to the third cause of action and granted as to the fourth, fifth and sixth causes of action ”, As so modified, order affirmed, without costs. The third cause of action by the widow for loss of consortium for the period prior to her husband’s death states a cause of action (Millington v. Southeastern Elevator Go., 22 N Y 2d 498). The fourth, fifth and sixth causes, on behalf of the decedent’s three children, for deprivation of the support, services, society, affection, love and parental guidance of their father, do not state causes of action. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.